                           Case 19-10316-LSS            Doc 233       Filed 04/15/19       Page 1 of 8



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


          In re:                                                     Chapter 11

          BEAVEX HOLDING CORPORATION, et al.,1                       Case No. 19-10316 (LSS)

                                             Debtors.                Jointly Administered


                         NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON APRIL 16, 2019 AT 10:00 A.M. (ET)

          RESOLVED MATTERS

          1.        Debtors’ Motion for Entry of an Order Extending the Time for Filing Schedules of Assets
                    and Liabilities and Statements of Financial Affairs [Docket No. 145, 3/13/19]

                    Related Documents:

                            a)       Certificate of No Objection [Docket No. 183, 3/28/19]

                            b)       Order Extending the Time for Filing Schedules and Statements [Docket
                                     No. 190, 4/3/19]

                    Objection Deadline: March 27, 2019 at 4:00 p.m. (ET)

                    Objections/Responses Filed: None.

                    Status: An order has been entered. No hearing is necessary.

          2.        Application for Order Authorizing the Retention of Brown Rudnick LLP as Co-Counsel
                    for the Official Committee of Unsecured Creditors of BeavEx Holding Corporation,
                    et al., Nunc Pro Tunc to March 1, 2019 [Docket No. 158, 3/18/19]

                    Related Documents:

                            a)       Supplemental Declaration of Bennett S. Silverberg in Support of the
                                     Application for Order Authorizing the Retention of Brown Rudnick LLP
                                     as Co-Counsel for the Official Committee of Unsecured Creditors of
                                     BeavEx Holding Corporation, et al., Nunc Pro Tunc to March 1, 2019
                                     [Docket No. 169, 3/26/19]

          1
            The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
          Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
          (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
          Road SE, Suite 300, Atlanta, GA 30339.
          2
              Amended information appears in bold.

01:24387752.1
                      Case 19-10316-LSS        Doc 233     Filed 04/15/19     Page 2 of 8



                       b)     Certification of Counsel [Docket No. 187, 4/2/19]

                       c)     Order Authorizing Employment and Retention of Brown Rudnick LLP as
                              Co-Counsel for the Official Committee of Unsecured Creditors of BeavEx
                              Holding Corporation, et al., Nunc Pro Tunc to March 1, 2019 [Docket No.
                              193, 4/4/19]

                Objection Deadline: April 1, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed:

                       d)     Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.

         3.     Application of the Official Committee of Unsecured Creditors for Entry of an Order
                Authorizing the Employment and Retention of Saul Ewing Arnstein & Lehr LLP as
                Delaware Counsel to the Official Committee of Unsecured Creditors, Nunc Pro Tunc to
                March 1, 2019 [Docket No. 159, 3/18/19]

                Related Documents:

                       a)     Certification of Counsel [Docket No. 188, 4/2/19]

                       b)     Order Authorizing the Employment and Retention of Saul Ewing Arnstein
                              & Lehr LLP as Delaware Counsel to the Official Committee of Unsecured
                              Creditors, Nunc Pro Tunc to March 1, 2019 [Docket No. 194, 4/4/19]

                Objection Deadline: April 1, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed:

                       c)     Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.

         4.     Application Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local
                Rule 2014-1, Authorizing and Approving the Employment and Retention of Dundon
                Advisers LLC as Financial Advisor to the Official Committee of Unsecured Creditors,
                Nunc Pro Tunc to March 1, 2019 [Docket No. 160, 3/18/19]

                Related Documents:

                       a)     Certification of Counsel [Docket No. 189, 4/2/19]

                       b)     Order Authorizing the Employment and Retention of Dundon Advisers
                              LLC as Financial Advisor to the Official Committee of Unsecured
                              Creditors, Nunc Pro Tunc to March 1, 2019 [Docket No. 195, 4/4/19]


01:24387752.1
                                                       2
                          Case 19-10316-LSS      Doc 233     Filed 04/15/19      Page 3 of 8



                Objection Deadline: April 1, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed:

                          c)    Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.

         5.     Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors’ Key Employee
                Retention Plan, (II) Approving the Terms Thereof, and (III) Granting Related Relief
                [Docket No. 171, 3/26/19]

                Related Documents:

                          a)    Certificate of No Objection [Docket No. 218, 4/10/19]

                          b)    Order (I) Authorizing the Debtors’ Key Employee Retention Plan,
                                (II) Approving the Terms Thereof, and (III) Granting Related Relief
                                [Docket No. 223, 4/11/19]

                Objection Deadline: April 9, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed: None to date.

                Status:    An order has been entered. No hearing is necessary.

         6.     Debtors’ Application for Entry of an Order (I) Authorizing the Retention and
                Employment of PKF O’Connor Davies, LLP to Provide Certain Tax Services, Nunc Pro
                Tunc to March 6, 2019 and (II) Granting Related Relief [Docket No. 172, 3/26/19]

                Related Documents:

                          a)    Certificate of No Objection [Docket No. 219, 4/10/19]

                          b)    Order (I) Authorizing the Retention and Employment of PKF O’Connor
                                Davies, LLP to Provide Certain Tax Services, Nunc Pro Tunc to March 6,
                                2019 and (II) Granting Related Relief [Docket No. 224, 4/11/19]

                Objection Deadline: April 9, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.




01:24387752.1
                                                         3
                      Case 19-10316-LSS       Doc 233     Filed 04/15/19    Page 4 of 8



         UNCONTESTED MATTER GOING FORWARD

         7.     Debtors’ Motion, Pursuant to Sections 105(a), 363 and 365 of the Bankruptcy Code for
                Entry of: (I) an Order (A) Approving and Authorizing Bidding Procedures in Connection
                with the Sale of Substantially All the Debtors’ Assets, (B) Approving and Authorizing
                the Bid Protections, (C) Scheduling the Related Auction and Hearing to Consider
                Approval of the Sale, (D) Approving Procedures Related to the Assumption and
                Assignment of Certain Executory Contracts and Unexpired Leases, (E) Approving the
                Form and Manner of Notice Thereof and (F) Granting Related Relief; and (II) an Order
                (A) Authorizing the Sale of Substantially All of the Debtors’ Assets Free and Clear of
                Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing and Approving the
                Debtors’ Performance Under the Asset Purchase Agreement, (C) Approving the
                Assumption and Assignment of Certain of the Debtors’ Executory Contracts and
                Unexpired Leases Related Thereto and (D) Granting Related Relief [Docket No. 16,
                2/18/19]

                Related Documents:

                       a)     Notice of Motion [Docket No. 33, 2/20/19]

                       b)     Declaration of Ben Wright in Support of an Order (A) Approving and
                              Authorizing Bidding Procedures in Connection with the Sale of
                              Substantially All the Debtors’ Assets, (B) Approving and Authorizing the
                              Bid Protections, (C) Scheduling the Related Auction and Hearing to
                              Consider Approval of the Sale, (D) Approving Procedures Related to the
                              Assumption and Assignment of Certain Executory Contracts and
                              Unexpired Leases, (E) Approving the Form and Manner of Notice Thereof
                              and (F) Granting Related Relief [Docket No. 116, 3/11/19]

                       c)     Order (A) Approving and Authorizing Bidding Procedures in Connection
                              with the Sale of Substantially All the Debtors’ Assets, (B) Approving and
                              Authorizing the Bid Protections, (C) Scheduling the Related Auction and
                              Hearing to Consider Approval of the Sale, (D) Approving Procedures
                              Related to the Assumption and Assignment of Certain Executory
                              Contracts and Unexpired Leases, (E) Approving the Form and Manner of
                              Notice Thereof, and (F) Granting Related Relief [Docket No. 151,
                              3/14/19]

                       d)     Notice of Bid Procedures, Auction Date, Objection Deadline and Sale
                              Hearing with Respect to Substantially All of the Debtors’ Assets [Docket
                              No. 152, 3/15/19]

                       e)     Notice to Counterparties to Executory Contracts and Unexpired Leases of
                              the Debtors of Assumption, Assignment, and Sale with Respect to
                              Substantially All of the Debtors’ Assets [Docket No. 153, 3/15/19]

                       f)     Affidavit of Service re: Bid Procedures Order and Sale Notice [Docket
                              No. 165, 3/19/19]
01:24387752.1
                                                      4
                Case 19-10316-LSS     Doc 233      Filed 04/15/19    Page 5 of 8



                g)    Affidavit of Service re: Cure Notice [Docket No. 166, 3/19/19]

                h)    (Supplemental) Affidavit of Service re: Cure Notice [Docket No. 179,
                      3/28/19]

                i)    (Supplemental) Affidavit of Service re: Bid Procedures Order and Sale
                      Notice [Docket No. 191, 4/3/19]

                j)    (Supplemental) Affidavit of Service re: Cure Notice [Docket No. 207,
                      4/5/19]

                k)    Notice of Adjourned Auction [Docket No. 213, 4/9/19]

                l)    (Supplemental) Affidavit of Service re: Bid Procedures Order and Sale
                      Notice [Docket No. 216, 4/10/19]

                m)    Notice of (I) Cancelled Auction; (II) Successful Bid for the Acquired
                      Assets and (III) Successful Bid for the AR Assets [Docket No. 220,
                      4/11/19]

                n)    Notice of Filing Revised Proposed Order: (A) Authorizing the Sale of
                      Substantially All of the Debtors’ Assets Free and Clear of Liens, Claims,
                      Encumbrances, and Other Interests, (B) Authorizing and Approving the
                      Debtors’ Performance Under the Asset Purchase Agreement,
                      (C) Approving the Assumption and Assignment of Certain of the Debtors’
                      Executory Contracts and Unexpired Leases Related Thereto and
                      (D) Granting Related Relief [Docket No. 226, 4/12/19]

                o)    Declaration of Bradley E. Scher in Support of (I) Order (A) Authorizing
                      the Sale of Substantially All the Debtors’ Assets Free and Clear of Liens,
                      Claims, Encumbrances, and Other Interests, (B) Authorizing and
                      Approving the Debtors’ Performance Under the Asset Purchase
                      Agreement, (C) Approving the Assumption and Assignment of Certain
                      Executory Contracts and Unexpired Leases Related Thereto and
                      (D) Granting Related Relief, and (II) Order: (A) Authorizing the Sale of
                      Certain Accounts Receivable of the Debtors Free and Clear of Liens,
                      Claims, Encumbrances and (B) Granting Related Relief [Docket No. 227,
                      4/12/19]




01:24387752.1
                                               5
                      Case 19-10316-LSS        Doc 233     Filed 04/15/19   Page 6 of 8



                       p)     Declaration of Ben Wright in Support of (I) Order (A) Authorizing the
                              Sale of Substantially All the Debtors’ Assets Free and Clear of Liens,
                              Claims, Encumbrances, and Other Interests, (B) Authorizing and
                              Approving the Debtors’ Performance Under the Asset Purchase
                              Agreement, (C) Approving the Assumption and Assignment of Certain
                              Executory Contracts and Unexpired Leases Related Thereto and
                              (D) Granting Related Relief, and (II) Order: (A) Authorizing the Sale of
                              Certain Accounts Receivable of the Debtors Free and Clear of Liens,
                              Claims, Encumbrances and (B) Granting Related Relief [Docket No. 228,
                              4/12/19]

                       q)     Notice of Filing Revised Proposed Order: (A) Authorizing the Sale of
                              Certain Accounts Receivable of the Debtors Free and Clear of Liens,
                              Claims, Encumbrances and (B) Granting Related Relief [Docket No.
                              232, 4/15/19]

                Sale Objection Deadline: April 9, 2019 at 4:00 p.m. (ET) [Extended to April 11, 2019 at
                                         4:00 p.m. (ET) solely with respect to the Official Committee
                                         of Unsecured Creditors (the “Committee”)]

                Sale Objections/Responses Filed: Informal objection of the Committee.

                Cure Objection Deadline: March 29, 2019 at 4:00 p.m. (ET) [Extended to April 5, 2019
                at 4:00 p.m. (ET) solely with respect to (i) NAI Hanson Management LLC and (ii)
                Compression Solutions]

                Cure Objections/Responses Filed:

                       r)     Objection and Reservation of Rights of ContinuServe, LLC to Proposed
                              Cure Amount [Docket No. 175, 3/27/19]

                       s)     Express Messenger Systems, Inc. d/b/a OnTrac’s Objection and
                              Reservation of Rights in Response to Debtors’ Cure Notice [Docket No.
                              176, 3/27/19]

                       t)     Objection to Proposed Cure and Precautionary Objection to Assignment to
                              Lead Bidder of Unexpired Lease with LIT Industrial Limited Partnership
                              [Docket No. 178, 3/27/19]

                       u)     30 Magaziner Realty, LLC’s Objection to Proposed Cure Amount Set
                              Forth in Cure Notice [Docket No. 180, 3/28/19]

                       v)     Objection of AmerisourceBergen Drug Corporation and H.D. Smith, LLC
                              to Cure Amounts [Docket No. 181, 3/28/19]

                       w)     Objection of FDC Harlingen, WF-I, Inc. to Debtors’ Stated Cure Amounts
                              [Docket No. 182, 3/28/19]


01:24387752.1
                                                       6
                          Case 19-10316-LSS        Doc 233     Filed 04/15/19     Page 7 of 8




                          x)     Objection to Notice to Counterparties to Executory Contracts and
                                 Unexpired Leases of the Debtors of Assumption, Assignment, and Sale
                                 with Respect to Substantially All of the Debtors’ Assets and Precautionary
                                 Objection to Any Proposed Assumption and Assignment of Expired Lease
                                 with IPERS South Bay Portfolio, Inc. in Connection with the Debtors’
                                 Sale Motion [Docket No. 184, 3/29/19]

                          y)     Juan Gonzalez-Ama’s (DBA: G R Trucking) Cure Notice Objection
                                 Response [Docket No. 186, 4/2/19]

                          z)     Informal objection of NAI Hanson Management LLC

                          aa)    Informal objection of Givens Enterprises, LLC

                          bb)    Informal objection of Beacon Commerce

                          cc)    Informal objection of XTRA Lease

                          dd)    Informal objection of Economic Development and Industrial Corporation
                                 of Boston

                          ee)    Informal objection of Flash Global

                          ff)    Informal objection of Compression Solutions, LLC

                Status:     The Debtors have resolved the informal objection from the Committee and the
                            Committee supports the sales of assets. This matter will go forward on an
                            uncontested basis. At the hearing, the Debtors intend to present two sale orders
                            for the Court’s consideration: (i) an order authorizing the sale of certain of the
                            Debtors’ assets to TFI and (ii) an order authorizing a sale of certain of the
                            Debtors’ accounts receivable to Tiger. The cure and/or adequate assurance
                            objections referenced in items (r) through (ff) above pertain to contracts or
                            leases that are not being assumed and assigned by the Debtors or acquired by
                            either of the buyers. Accordingly, the Debtors have communicated to each of
                            the parties listed in (r) through (ff) that these objections are moot.




01:24387752.1
                                                           7
                     Case 19-10316-LSS     Doc 233     Filed 04/15/19   Page 8 of 8



         Dated: Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                April 15, 2019
                                         /s/ Joseph M. Barry
                                         Joseph M. Barry (No. 4221)
                                         Matthew B. Lunn (No. 4119)
                                         Donald J. Bowman, Jr. (No. 4383)
                                         Jordan E. Sazant (No. 6515)
                                         Rodney Square, 1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253

                                         Counsel to the Debtors and Debtors in Possession




01:24387752.1
                                                   8
